DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of 13-23 in the reply filed on January 10, 2022 is acknowledged.
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “overflow is composed of two trays positioned symmetrically to the metal strip” (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: apparatus for dip coating a metal strip using a movable overflow.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for maintaining a level of liquid metal” in claims 16 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function of level indicator (17) and pump (16) (substitute specification: page 4, paragraph 25) and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the continuous hot dip-coating of a metal strip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the phrase will be interpreted as ‘a continuous hot dip-coating of a metal strip’.
Claim 14 recites the limitation " the lower wall" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the phrase "can be shifted", which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For purposes of compact prosecution, the phrase will be interpreted as ‘is shifted’.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saint-Raymond (WO-2017/187225, corresponding US 2019/0062888 cited below).
In regards to claim 13, Saint-Raymond teaches an apparatus for the continuous hot dip-coating of a metal strip (1) (fig. 1) comprising: 
an annealing furnace (not shown, disclosed in para. 44-45); 
a tank/vessel (11) containing a liquid metal bath (12) (fig. 1; para. 45-46); 
a snout/casing (13) connecting the annealing furnace and the tank (fig. 1), 
the metal strip running in a protective atmosphere through the snout (fig. 1, 3-4; para. 50-53), 
a lower part (57) of the snout defining a snout tip (see area around sealing gasket-60) and being at least partly immersed in the liquid metal bath in order to define, 
with a surface of the bath and an inside of the snout, a liquid seal (fig. 1, 3-4; para. 60-62, 74, 77); and 
a separate overflow/pouring box (49) attached to the snout through fixings/support chassis (75), the overflow including at least one tray/compartment (25/29) placed where the strip enters the liquid metal bath and is encompassed by the liquid seal (fig. 1, 3-4; para. 59, 104-106, 108), 

In regards to claim 15, Saint-Raymond teaches the tray/compartment (25/29) comprises:	an internal wall (26) facing one side of the strip, directed toward a surface of the liquid seal, an upper edge (27) of the internal wall positioned below the surface of the bath, 
an external wall (28) facing the snout, directed toward the surface of the liquid seal, an upper edge (shown-fig. 4, not labeled) of the external wall being positioned above the surface of the bath, 
a connection part (shown-fig. 4, not labeled) between external and internal wall lower edges; and 
a lateral wall (64) at each side connecting the internal wall and a lower wall (fig. 2), the internal wall upper edge being lower than the external wall upper edge (shown fig. 4) (fig. 1-2; para. 60-61).
In regards to claim 16, Saint-Raymond teaches the overflow/pouring box (49) comprises a means for maintaining a level of liquid metal at a level below a surface of the liquid seal, where the means comprises a pump (30) and a reservoir (35), the means is capable to set up a natural flow of the liquid metal in the tray, the natural flow of the liquid metal being greater than 50 mm in order to prevent metal oxide particles and intermetallic compound particles from rising as a countercurrent to the natural flow of the liquid metal (fig. ; para. 65, 67, 70-73).
In regards to claim 17, Saint-Raymond teaches the upper edge (27) of the internal wall comprises a series of hollows and protrusions (para. 133).
In regards to claim 18, Saint-Raymond teaches the tray/compartment (25/29) is supported by a support piece (fig. 4-horizontal piece between support chassis and compartment) 
In regards to claim 19, Saint-Raymond teaches the fixings/support chassis (75) is connected to the pump (30) (fig. 4; para. 104-106).
In regards to claim 21, Saint-Raymond teaches the tray/compartment (25/29) comprises a pair of compartments positioned symmetrically to the metal strip (fig. 1, 3-5).
In regards to claim 22-23, Saint-Raymond teaches the overflow/pouring box (49) is connected to a second actuator (71) to change the incline of the overflow/pouring box (49) about second rotation axis A2 (fig. 3-4; para. 100-102), where the change in incline/rotation will move an edge/surface of the compartments of the pouring box both vertically and horizontally.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saint-Raymond (WO-2017/187225, corresponding US 2019/0062888 cited) as applied to claims 13-19 and 21-23.
In regards to claim 20, Saint-Raymond teaches the support piece, but does not explicitly teach it includes several pieces.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the support piece from multiple pieces, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See Nerwin v. Erlichman, 168 USPQ 177 (Bd PatApp&lnt 1969).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/Binu Thomas/Primary Examiner, Art Unit 1717